Mr. Justice Holdom delivered the opinion of the court. 4. Damages, § 66*—measure of damages for breach of contract to buy beer and rent saloon fixtures. In an action on a contract which provided for liquidated damages in case of breach by defendant and also for a payment of rental for the use of saloon fixtures supplied to defendant by plaintiff, and as reimbursement for expenses incurred in installing such fixtures, a judgment for plaintiff held, not erroneous in that it represented the combined amount of such sums.